Case 8:20-cv-02005-TPB-AEP Document 16 Filed 09/24/20 Page 1 of 3 PageID 220




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

Carlos Bello Nogueda,
 a/k/a Karla Bello,

                    Plaintiff,
                                                    Case No. 8:20-cv-02005-TPB-AEP
vs.

Robert A. Gualtieri, et al.

                    Defendants.
                                  /

                 MOTION TO DISMISS OF CAPTAIN NAPIER

      Captain Jesse Napier of the Pinellas County Sheriff’s Office moves to dismiss

the complaint for failure to state a claim on which relief can be granted under Fed. R.

Civ. P. 12(b)(6), because the complaint is an impermissible shotgun pleading in

violation of Fed. R. Civ. P. 8(a)(2), and because he is entitled to qualified immunity.

As explained below, Capt. Napier should be dismissed for the same reasons as Col.

David Danzig. Dkt. 14 (Col. Danzig’s motion to dismiss). The averments and

claims against both of them are exactly the same.

                              MEMORANDUM OF LAW

I.    THE CLAIMS AGAINST CAPT. NAPIER SHOULD BE
      DISMISSED FOR THE REASONS SET FORTH BY COL.
      DANZIG IN HIS MOTION TO DISMISS

      1.     Captain Napier is among the dozen members of the Pinellas County

Sheriff’s Office the plaintiff has sued claiming constitutional dissatisfaction with the

conditions of her 12-day incarceration in the Pinellas County Jail.
Case 8:20-cv-02005-TPB-AEP Document 16 Filed 09/24/20 Page 2 of 3 PageID 221




      2.       The factual averments in the plaintiff’s complaint pertaining to Capt.

Napier are exact duplicates of those relating to Col. Danzig. See Dkt. 1 ¶¶ 71 & 80.

      3.       The claims against Capt. Napier are the same as those asserted against

Col. Danzig, too. See id. ¶¶ 138, 141 & 144.

      4.       As with Col. Danzig, Bello does not claim that Capt. Napier had any

involvement in any of the conduct she claims unconstitutionally befell her.

Specifically, nowhere does Bello claim that Capt. Napier had any involvement in any

of the allegedly unconstitutional actions enumerated in paragraphs 138 (Count IV),

141 (Count V), or 144 (Count VI).

      5.       As with Col. Danzig, the sole basis for the claims against Capt. Napier

is that his name is typed on two reports. See Dkt. 1-8, at 2 & Dkt. 1-9, at 2. Neither

report mentions any involvement that Capt. Napier had with Bello. Neither report

describes any involvement of Capt. Napier with any of the activity described in the

reports. Id.

      6.       Captain Napier seeks dismissal of this case against him for the same

reasons as Col. Danzig and joins in, adopts, and incorporates the entirety of Col.

Danzig’s motion to dismiss. See Dkt. 14.

II.   CONCLUSION

      For the reasons set forth above and in Col. Danzig’s motion to dismiss, Bello’s

complaint against Capt. Napier should be dismissed and the Court should grant such

other relief as it deems just and appropriate.



                                            2
Case 8:20-cv-02005-TPB-AEP Document 16 Filed 09/24/20 Page 3 of 3 PageID 222




                                          Respectfully submitted,

                                          /s/ Paul G. Rozelle
                                          Paul G. Rozelle
                                          FBN: 75948
                                          10750 Ulmerton Road
                                          Largo, FL 33778
                                          Telephone: (727) 582-6274
                                          Facsimile: (727) 582-6459
                                          prozelle@pcsonet.com
                                          amarcott1@pcsonet.com
                                          Attorney for Capt. Jesse Napier



                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on September 24, 2020, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system, which will
send a notice of electronic filing to counsel of record.

                                           /s/ Paul G. Rozelle




                                      3
